UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7495



LAWRENCE W. CAMPBELL,

                                            Plaintiff - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PARKER EVATT; RICKIE HARRISON; JOHN DOE; ANNIE
ADDY; JOE HILTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge; Joseph R. McCrorey, Magistrate Judge. (CA-95-2545-3-21-BC)

Submitted:   February 7, 1996          Decided:     February 22, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Lawrence W. Campbell, Appellant Pro Se.   Paul Lee Reeves, Amy
Dare Lohr, LEWIS, REEVES & STONE, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying Appel-

lant's objections to the removal of this case from state court. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory
and collateral orders. 28 U.S.C. § 1292 (1988); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We deny Appellant's motion for a stay of the district court's
proceedings and dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2